the president pronounced the court’s opinion, that the five years quiet possession of the slaves in controversy, before the institution of the appellee’s action at law to recover them, vested the legal right to the slaves in the appellant, and those under whom he claims; and that, according to the decision of this court in the case of Gray v. Berryman, the suit in chancery, instituted by the appellees for the recovery of them, is no bar to the act of limitations stated in the bill of exceptions ; and that the said judgment is erroneous.
Judgment reversed, verdict set aside, and cause remanded fór a new trial.